Citation Nr: 0523172	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat and did not serve in 
the Republic of Vietnam during the Vietnam era.

3.  No evidence confirms that the veteran experienced a 
stressful event in service to account for his diagnosis of 
PTSD.

4.  The veteran was first diagnosed with type II diabetes 
mellitus many years after service, and no medical evidence 
indicates that it is related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

2.  Type II diabetes mellitus was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and type 
II diabetes mellitus.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in March 2002, a statement of the case (SOC) issued in 
March 2004, and letters by the RO dated in July 2001 and 
October 2003.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO informed the veteran of the evidence it already 
possessed, described the evidence needed to establish the 
veteran's claims, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to each issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The RO also attempted to 
verify the veteran's claimed in-service stressors.  In a May 
2003 letter, the Department of the Navy explained that it was 
unable to attempt to verify the veteran's inservice stressor 
because of the veteran's failure to provide specific 
information.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 




II.  PTSD

The veteran claims that he suffers from PTSD as a result of 
stressors he experienced while serving on Midway Island as a 
photographer.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, there is no evidence that the veteran engaged 
in combat with an enemy force.  Indeed, the veteran himself 
has not asserted that he engaged in combat.  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

In this case, the evidence shows that the veteran has been 
diagnosed with PTSD.  In a November 2000 letter, a social 
worker at The Psychiatric Center stated that he had been 
treating the veteran since August 1998 for symptoms of major 
depressive disorder, which initially seemed to be related to 
stress at work and chronic back pain.  In a June 2000 therapy 
session, however, the veteran began asking about the 
possibility of PTSD.  It was during this session that the 
veteran began recalling events and experiences from his 
military service, including the handling of body bags of 
fallen soldiers.  The veteran also related the incident in 
which he witnessed the death of a mechanic who was struck by 
an airplane propeller.  The veteran also stated that he had 
to photograph the accident scene as part of his role as a 
medical photographer.  

The social worker reported that the veteran had numerous PTSD 
symptoms, including a heightened startle response, recurrent 
and intrusive recollections of the traumatic events, 
distressing dreams, vivid emotion responses, and 
hypervigilance.  The social worker stated that the veteran 
had shown hopeful improvement since treatment for PTSD and 
appropriate medication adjustment.  In a March 2001 letter, 
the social worker diagnosed the veteran with PTSD and major 
depression.  

The veteran was evaluated by a VA psychiatrist in April 2001.  
During the interview, the veteran reported various stressors 
while serving on Midway Island.  He related the incident in 
which a mechanic got "diced up" into small pieces while 
working on a C130.  He stated that his intestines were all 
over the aircraft.  He also stated that he had to carry 
bodies from one aircraft to another.  He reported having 
nightmares of combat in which he would see people being blown 
apart even though he was never in combat.  The veteran 
reported that his symptoms appeared five years ago when he 
learned that his brother-in-law shot himself in the head.  He 
was then told that his favorite uncle had died.  The veteran 
related that he suffered a nervous breakdown and was 
hospitalized at St. Anthony's Medical Center.  
(Parenthetically, the Board notes that the veteran was 
hospitalized at this facility on two occasions in 1998 for 
major depressive disorder, with no mention of PTSD.) 
Following a mental status examination, the veteran was 
diagnosed with PTSD, chronic.  

Thus, the evidence shows that the veteran suffers from PTSD.  
Therefore, the crucial issue in this case is whether there is 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  As noted above, no evidence 
shows, nor has the veteran alleged, that he engaged in combat 
with an enemy force.  Under these circumstances, independent 
corroboration of the stressors reported by the veteran must 
be shown.

However, no inservice stressor has been verified because the 
veteran failed to provide enough details concerning his 
alleged stressors.  In a July 2001 letter, the RO requested 
that the veteran provide a complete detailed description of 
the specific traumatic incidents which produced the stress 
that resulted in his claimed PTSD, including dates and places 
the incidents occurred, the unit to which he was assigned at 
the time, and the names of any casualties.

In a September 2001 statement, the veteran explained that he 
was unable to determine the date or time of year of his 
stressors because the weather on Midway Island was tropical 
all year round.  However, he indicated that he was stationed 
on that island from the summer of 1968 until December 1969, a 
period of approximately 18 months.  The veteran also provided 
no information concerning the mechanic who allegedly died 
from an airplane propeller.  

In addition, the veteran described an incident in which two 
airplanes were forced to make an emergency landing after 
their landing gear malfunctioned.  He explained that they 
landed at the same time while traveling in opposite 
directions.  He also claimed that he was the closest person 
to the airplanes, because he had to photograph the landing.  
The veteran later submitted photographs of various airplanes, 
several of which were covered with what appeared to be a 
white, foamy substance.  One photograph also depicted a plane 
with a deflated tire.

In a November 2002 sworn affidavit, H.S. stated that he had 
served with the veteran on Midway Island from the summer of 
1968 to December 1969.  H.S. indicated that the veteran 
served as a photographer during that time and that his duties 
included photographing body parts as well as POWs who had 
been released from the USS PUEBLO.  H.S. stated that he was 
personally aware of the incident in which an airplane 
mechanic was sucked into the engine of an airplane while on 
duty.  H.S explained that this incident occurred at the end 
of the season when the albatross left the island.  However, 
H.S. did not provide the date that the alleged incident or 
the name of the mechanic.  

In a January 2003 letter, the veteran wrote the Naval 
Historical Center and requested information concerning his 
alleged stressors on Midway Island.  The veteran explained 
that he was assigned to photograph the terrible incident in 
which a mechanic's body was totally destroyed by an airplane 
propeller.  The veteran requested that he be provided the 
mechanic's name and the date of the incident.  The veteran 
also requested information concerning a crash landing of an 
A6 aircraft.  He explained that both incidents occurred on 
Midway Island between the summer of 1968 and December 1969.  

In a May 2003 letter, The Naval Historical Center responded 
to the veteran's request and explained that it was unable to 
verify either of his claimed stressors.  This agency reported 
that a diligent search of the aircraft accident report 
collection maintained by the Aviation History Branch produced 
no documents that were responsive to his request due to 
incomplete information provided in his initial request.  It 
was explained that the accident report collection was 
organized strictly by date of accident and type of aircraft, 
and that without specific information, it was not possible to 
locate the records he had requested.  The veteran was advised 
that if he felt an adequate search was not made he could 
appeal.

The veteran appealed the adverse determination of the Naval 
Historical Center in a July 2003 letter.  The veteran stated 
that he did not know the name of the mechanic who had died, 
although he submitted a copy of a sworn affidavit from a 
service member who knew of the incident.  The veteran also 
indicated that the plane crash on Midway Island involved a 
new A6 airplane with only 25 hours of flying time.  The 
veteran wrote that he did not know the exact date of the 
accident.  The veteran also wrote about an incident which 
involved the emergency landing of an HU16 aircraft.  The 
veteran enclosed a photograph of this airplane with a tail 
number of 899.  He stated that the pilot's name was A.S. 
Yenrelty.  The veteran enclosed a certificate of appreciation 
signed by this individual, which stated that the veteran had 
served the photographic laboratory as a staff photographer at 
the U.S. Naval Station Midway Island from August 23, 1968 to 
[blank] in a commendable manner.  

In a July 2003 letter, the Office of the Judge Advocate 
General of the Department of the Navy upheld the decision 
denying the veteran's request.  This agency noted that:

The FOIA [Freedom of Information Act] requires an 
access request to "reasonably describe" the 
records sought.  5 38 U.S.C.A. § 552(a)(3)(A) 
(2000).  The determining factor is the ability of 
an agency's staff to reasonably ascertain exactly 
which records are being requested and locate them.  
Applying this rule, courts have held that agencies 
are not required to conduct wide-ranging, 
"unreasonably burdensome" searches for records.

Based on the foregoing, the Board finds that the veteran's 
claimed stressors have not been verified and that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  Although the 
record shows that the veteran has been diagnosed with PTSD, 
the veteran has not provided credible supporting evidence 
that a claimed in-service stressor actually occurred.  

With respect to the alleged death of an aircraft mechanic, 
the veteran was unable to provide the mechanic's name or the 
approximate date of the incident.  The veteran indicated that 
this incident occurred between the summer of 1968 and 
December 1969.  The Board emphasizes, however, that an 18-
month period, without a name, is not enough information to 
verify this incident.  The Board has considered H.S.'s sworn 
statement that he was personally aware of this incident.  
However, he too was unable to provide enough information such 
as the date of the incident or the name of the mechanic.  
Like the veteran, H.S. merely stated that this incident 
occurred between the summer of 1968 and December 1969.  As a 
result of the veteran's inability to provide the approximate 
date or the name of the mechanic, Naval Historical Center 
explained that it was unable to conduct a meaningful search 
in order to verify this stressor.  

The record also contains no evidence to verify that the 
veteran was involved in carrying body bags of fallen 
soldiers.  The veteran's service personnel records show that 
he worked as a photographer on Midway Island from August 1968 
to December 1969.  In his sworn statement, H.S. also 
indicated that the veteran's job included photographing body 
parts.  However, no records confirm that the veteran actually 
photographs bodies, that he worked in graves registration, or 
that his duties as a photographer required that he handle 
body bags.  The veteran's performance evaluations from his 
period of service on Midway Island list his assigned tasks as 
performing general ground still photography, including 
suitable photographs for Public Affairs purposes, some 
portrait work and film processing. The veteran's alleged 
stressor of photographing and personally handling dead bodies 
is not verified by the record. 

Lastly, the Board finds that the stressors involving the 
crash landing of one airplane and the emergency landing of 
two airplanes have not been confirmed by the record.  The 
only information provided by the veteran was the name of the 
pilot who was allegedly involved in the emergency landing and 
the type of aircraft for each alleged incident.  However, the 
veteran was unable to provide an approximate date other than 
an 18-month period, which, according to the Naval Historical 
Center, was to vague to conduct a meaningful search.  That 
agency notified the veteran that both the type of aircraft 
and the date of accident was required to conduct a meaningful 
search.  The photographs of various airplanes, one of which 
depicts a deflated tire while several others show what 
appears to be a white, foamy substance covering an airplane, 
also fail to confirm either incident described by the 
veteran.  

The Board thus concludes that the veteran has failed to 
provide enough information with which to verify any of his 
claimed inservice stressors.  In Fossie v. West, 12 Vet. 
App. 1, 6-7 (1998), the Court denied the veteran's PTSD claim 
and held that there was no duty to assist where veteran's 
statements concerning in-service stressors were too vague to 
refer to the U.S. Army and Joint Services Environmental 
Support Group.  In Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), the Court also held that if a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  In light 
of the veteran's inability to provide the necessary details 
concerning his claimed stressors, specifically the name of 
the mechanic who allegedly died and the approximate dates of 
each claimed stressor, the Board has no choice but to deny 
his claim.  

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnosis of PTSD contained 
in the record is not supported by a verified stressor.  
"Just because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions)Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, and the appeal is 
denied.

III.  Type II Diabetes Mellitus

The veteran claims that he suffers from type II diabetes 
mellitus as a result of exposure to herbicides while serving 
at Midway Island.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. 

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In addition to the these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, diabetes mellitus, type II, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e).  

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

The Board finds that presumptive service connection due to 
herbicide exposure is not warranted for the veteran's type II 
diabetes mellitus.  While type II diabetes mellitus is one of 
the specific diseases listed in 38 C.F.R. § 3.309(e), the 
veteran's service personnel records do not show that he 
served in the Republic of Vietnam.  

Since presumptive service connection for residuals of 
herbicide exposure is not warranted, service connection can 
only be established with proof of actual direct causation.  
In other words, medical evidence must show that the veteran's 
diabetes mellitus had it onset either in service or during 
the one-year presumptive period after service.  In this case, 
however, no such evidence has been submitted.

The veteran's service medical records made no reference to a 
diabetes mellitus or abnormal findings concerning his blood 
sugar.  In fact, diabetes mellitus was first diagnosed in 
1998, almost thirty years after the veteran's separation from 
active duty.  The veteran was admitted to St. Anthony's 
Medical Center in September 1998 for five days and again in 
October 1998 for two days for psychiatric treatment.  
Discharge summaries from these admissions noted that the 
veteran had diabetes mellitus.  VA outpatient treatment 
records dated from August 2000 to September 2001 also show 
treatment for type II diabetes mellitus.  However, none of 
these records contains a medical opinion that this condition 
is related to service, to include herbicide exposure in 
service.  

In denying the veteran's claim, the Board finds that a VA 
examination is not necessary to determine whether his type II 
diabetes mellitus is related to service. VA is obligated to 
provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the Board finds that a current VA examination is not 
necessary to determine whether the veteran's type II diabetes 
mellitus, which was first diagnosed almost 30 years after 
service, is related to service.  An examiner could do no more 
than review the evidence and record the veteran's history, 
which would not constitute medical nexus evidence given the 
facts of this case.  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).  Accordingly, remanding the case to afford the 
veteran an additional medical examination would only result 
in unnecessarily imposing an additional burden on VA with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)

The Board has also considered the veteran's argument that, 
although he never served in Vietnam, he was exposed to 
herbicides while stationed on Midway Island.  The veteran 
claims that this exposure occurred while handling body bags 
which had arrived on the island from Vietnam.  He also claims 
that he handled 55-gallon drums containing herbicides.  In a 
sworn statement dated in November 2002, H.S. stated that he 
and the veteran unloaded 55-gallon drums containing 
"unmarked chemicals" from cargo ships.  H.S. stated that 
they were advised not to spill any of these chemicals on 
themselves.  However, there is no evidence in the record that 
the veteran ever handled body bags or that his duties 
involved unloading herbicides from cargo ships.

The Board notes that the only evidence of a relationship 
between the veteran's type II diabetes mellitus and his 
period of military service is the veteran's own lay 
statements.  However, since the record does not reflect that 
the veteran possesses the medical training and expertise 
necessary to render a medical opinion as to either the cause 
or diagnosis of diabetes mellitus, his statements are of no 
probative value in this regard.  See Grottveit and Espiritu, 
both supra.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for type II diabetes mellitus.  Hence, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
38 U.S.C.A § 5107(b); 38 C.F.R.  § 3.102.  Accordingly, the 
appeal is denied.



ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for type II diabetes mellitus is denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


